Citation Nr: 1326970	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  05-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an acquired psychiatric disability, including post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1970 to November 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD.  

The case was before the Board in January 2008 when it was remanded to RO through the Appeals Management Center (AMC) to obtain VA treatment records, attempt to verify stressors claimed by the Veteran to have caused PTSD, and arrange for a VA psychiatric examination.  The case was returned to the Board, but remanded again in June 2010 so that additional stressor verification could be undertaken and a VA examination be conducted.  At that time, the issue was expanded to include service connection for an acquired psychiatric disorder, claimed as PTSD.  

The case was returned to the Board and remanded in February 2012 so that an additional VA psychiatric examination could be performed with attention paid to revised regulatory criteria for a diagnosis of PTSD.  The issue was remanded a fourth time in April 2013 to insure due process.  This has been accomplished and the case is again before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  A diagnosis of PTSD has not been clinically confirmed at any time during the appeal.  

2.  An acquired psychiatric disorder, including chronic depression NOS, chronic psychosis NOS, or a chronic mood disorder was not manifested during service.  
          
3.  The Veteran did not continuously manifest symptoms of a chronic acquired psychiatric disorder in the years after service.  

4.  A chronic acquired psychiatric disorder is not shown to have been caused by any in-service event.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, including PTSD, was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.311 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  May 2004 and January 2008 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The January 2008 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in February 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the most recent examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. §3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a),3.304 (2011).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99; 65 Fed. Reg. 6,256 -58 (Feb. 8, 2000). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required. Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence. See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of  38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 38 C.F.R. § 3.304 (f)(3) (2011).  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change. VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for an Acquired Psychiatric Disorder, Including PTSD

The Veteran contends that service connection should be established for an acquired psychiatric disability, which he initially claimed as PTSD.  In testimony at a hearing at the RO, he reported several stressful incidents that occurred while he was on active duty in the Republic of Vietnam (RVN).  These include being exposed to rocket and gun fire as well as having confrontations with fellow servicemen.  The Board notes that the record shows that the Veteran served in the RVN from October 1970 until October 1971 and that his military occupational specialty during that time was as a wireman.  

The Board has reviewed the entire evidence of record, both lay and medical, and finds that, although the Veteran may have had combat stressors that may be presumed to be true, the record does not contain the necessary clinically confirmed diagnosis of PTSD at any time during the appeal.  In this regard, it is noted that VA outpatient and Vet Center treatment records show complaints of anxiety, depression, and symptoms consistent with PTSD such as intrusive thoughts and nightmares, but no confirmed diagnosis of PTSD.  

On VA examination in February 2004, prior to the Veteran's claim of service connection for PTSD, the diagnosis was major depression with psychosis.  The Veteran was then afforded VA compensation examinations in December 2010 and February 2012 in order to ascertain if a confirmed diagnosis of PTSD could be assessed.  As will be discussed, the examiners on those occasions failed to confirm the diagnosis of PTSD.  

An examination was conducted by VA in December 2010.  At that time, he stated that he felt depressed at times, but could not describe when the depressed mood started or how frequently it occurred.  He said that his sleep was not good, sometimes as short as three hours, but 8 hours at other times.  He denied anhedonia, suicidal or homicidal ideation.  He said that he had always been a loner, preferring to be by himself.  He sometimes heard voices, but could not state when this had begun or whether it was episodic or chronic.  He said that medication helped with this and helped him feel calm.  He denied having recurrent intrusive thoughts about experiences in Vietnam; and did not endorse a history of nightmares, reliving experiences such as flashbacks, delusions intense psychological or physiological distress or reactivity, or a key that reminded him of his trauma.  He did not endorse avoidance behavior, an inability to recall important aspects of his trauma, anhedonia, feelings of detachment, restricted range of affect, or sense of foreshortened future.  He did endorse difficulty sleeping, but not irritability, outbursts of anger, difficulty concentrating, hypervigilance, or exaggerated startle response.  After mental status examination, the diagnoses were mood disorder NOS and psychotic disorder NOS.  The examiner rendered an opinion that the Veteran did not disability that conformed to the criteria for a diagnosis of PTSD.  Specifically, the Veteran did not endorse symptoms that fulfilled the criteria of a PTSD diagnosis.  The examiner made extensive efforts to a more thorough history that could substantiate this diagnosis, but the Veteran provided a very vague history.  

An examination was conducted by VA in February 2012.  At that time, the diagnostic summary indicated that the Veteran did not have a diagnosis of PTSD that confirmed to DSM-IV criteria.  The rationale for this was that the Veteran lacked an adequate number of  symptoms meeting the criteria of persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness or persistent symptoms of increased arousal that was not present before the trauma.  The examiner was asked multiple times for further symptoms that would meet these criteria, but did not report any.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Board has reviewed all of the evidence, in the claims folder and can find no confirmed diagnosis of PTSD.  As such, service connection for PTSD is not warranted.  

As noted, the issue in this case was expanded to include an acquired psychiatric disorder, which, the Board notes, has most recently been diagnosed as a mood disorder NOS.  Other diagnoses found in the record, primarily in VA outpatient treatment records dated from 2004, include major depressive disorder, with psychosis; depression, and psychotic disorder NOS.  The Board will now discuss whether service connection is warranted for an acquired psychiatric disorder.  

Review of the Veteran's STRs shows no complaint or manifestation of a psychiatric disability while he was on active duty.  On examinations at entry and separation from service, psychiatric clinical evaluation was normal.  Reports of medical history submitted in connection with these examinations show that the Veteran denied having or having had trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  As such, the Board finds that an acquired psychiatric disorder, including chronic depression or a chronic mood disorder was not manifested during service.  

After review of the record, the Board finds that the Veteran did not continuously manifest symptoms of a chronic acquired psychiatric disorder in the years after service.  In this regard, it is noted that the Veteran submitted several claims for VA disability benefits without mention of complaints of a psychiatric abnormality.  These include claims in 1972, 1975, 1998 and in May 2003.  This suggests to the Board that there was no pertinent psychiatric symptomatology on those occasions.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for an acquired psychiatric disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a psychiatric disability in service, or the lack of psychiatric symptomatology at the time he filed the claim, or both.  

Additionally, it is noted that VA treatment records first demonstrate a diagnosed acquired psychiatric disability in February 2004, when a major depressive disorder with psychosis was assessed on VA compensation examination.  Prior to that time, in VA outpatient treatment records in 2003 when a history of depression was noted, but screenings for depression were negative.  Moreover, in February 2004, at the time major depression was diagnosed, it was reported that the Veteran had been depressed for the past year over financial matters.  In April 2004, VA outpatient treatment records show that the Veteran was depressed over the recent death of a sister.  Although the Veteran reported during the VA compensation examination in February 2012, that he had had symptoms related to anger management and difficulty sleeping from the time in service when he was assaulted by fellow servicemen, given the lack of complaints for over thirty years, the Board does not find these statements to be credible.  The absence of clinical documentation of a psychiatric disability for so many years after service is probative evidence against a service relationship.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  The Board finds that if the Veteran had, in fact, been suffering from psychiatric disability since service, he would have mentioned it at some time prior to 2004, when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

Finally, the Board finds that a chronic acquired psychiatric disorder is not shown to have been caused by any in-service event.  After examination by VA in February 2012, the case was returned to the VA examiner so that an opinion could be obtained regarding whether the mood disorder NOS that was diagnosed on that examination was at least as likely as not related to the Veteran's period of active duty.  In a January 2013 addendum, the examiner, after noting the Veteran's statements that he began having psychiatric problems following an in-service incident when he was physically assaulted by fellow servicemen, found that it was at least as likely as not that the mood disorder had its onset during active duty or was related to the in-service alleged stressor event.  As noted, the Board has not found the statements of the Veteran, that he had psychiatric symptomatology during service, to be credible.  The Board stresses that it is not the Veteran's account of having been assaulted that is not found to be credible.  The Board finds this account to be consistent with the nature and circumstances of service.  It is the statement of symptoms of psychiatric disability during service that are not found to be credible.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

The Board finds that the medical opinion rendered by the VA examiner in the January 2013 addendum to the February 2012 examination is based upon an inaccurate factual premise.  The Veteran specifically denied having had trouble sleeping and nervous trouble of any sort when giving his medical history at the time he separated from active duty.  He submitted claims soon after service for physical and dental disabilities, without mention of psychiatric symptomatology.  Given these inconsistencies, the Board does not find that service connection for an acquired psychiatric disability is warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, including PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disability, including PTSD, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


